—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Di Tucci, J.), dated July 15, 1993, which denied the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant demonstrated a prima facie showing of entitlement to judgment as a matter of law. It was thereafter incumbent upon the plaintiff to demonstrate an issue of fact regarding whether he suffered a serious injury within the *520meaning of Insurance Law § 5102 (d) (see, Licari v Elliott, 57 NY2d 230). Upon our review of the plaintiff’s papers in opposition to the defendant’s motion for summary judgment, we conclude that the plaintiff failed to demonstrate the existence of an issue of fact (see, Craft v Brantuk, 195 AD2d 438; Georgia v Ramautar, 180 AD2d 713; Forte v Vaccaro, 175 AD2d 153). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.